      Case 1:20-cv-04242-CAP-JSA Document 1 Filed 10/14/20 Page 1 of 7




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

CARLOS DARDEN,                     )
                                   )
        Plaintiff,                 )
                                   )
v.                                 )            CIVIL ACTION NO.
                                   )
FLAGSHIP CREDIT ACCEPTANCE         )            ___________________
LLC,                               )
                                   )
        Defendant.                 )
__________________________________ )


                            NOTICE OF REMOVAL

      COMES NOW Defendant Flagship Credit Acceptance LLC (“Defendant”)

and, pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and 1446, hereby gives notice of

its removal of this action from the Magistrate Court of Gwinnett County, State of

Georgia to the United States District Court for the Northern District of Georgia,

Atlanta Division. Removal is based upon federal question jurisdiction because a

federal question appears on the face of the initial pleading filed by Carlos Darden

(“Plaintiff”). See Boone v. JP Morgan Chase Bank, 447 Fed. Appx. 961, 964 (11th

Cir. 2011) (“A claim arises under federal law when ‘the face of the plaintiff’s

properly pleaded complaint’ presents a federal question.’”). In support of its Notice

of Removal, Defendant states the following:
      Case 1:20-cv-04242-CAP-JSA Document 1 Filed 10/14/20 Page 2 of 7




                                          1.

      Plaintiff commenced this action on September 14, 2020 by filing an original

Complaint for Damages (the “Complaint”) in the Magistrate Court of Gwinnett

County, State of Georgia.

                                          2.

      Plaintiff’s Complaint alleges that Defendant is reporting an inaccurate balance

to certain unidentified credit agencies. (Pl.’s Comp. ¶ 2.)

                                          3.

      Plaintiff’s Complaint further alleges that Defendant is in violation of the

“Debt Collection Practice Act,” presumably, the “Fair Debt Collection Practices

Act” (“FDCPA”),” 15 U.S.C. §1692. (Pl.’s Comp. ¶ 2.)

                                          4.

      Plaintiff claims entitlement to $15,104.00 in damages as a result of

Defendant’s alleged violations. (Pl.’s Comp. ¶ 3.)

                                          5.

      Defendant denies any and all liability to Plaintiff and further denies that it is

indebted to Plaintiff in any sum whatsoever.




                                          2
      Case 1:20-cv-04242-CAP-JSA Document 1 Filed 10/14/20 Page 3 of 7




                                          6.

      This Court has original jurisdiction over this case because this lawsuit is a

civil action arising under the laws of the United States as required by 28 U.S.C.

§ 1331.

                                          7.

      Plaintiff served Defendant with his Summons and Complaint in this action on

September 15, 2020. This Notice of Removal is filed within thirty (30) days of the

service of Plaintiff’s Complaint upon Defendant and is therefore timely pursuant to

28 U.S.C. § 1446(b).

                                          8.

      The United States District Court for the Northern District of Georgia is the

proper place to file this Notice of Removal under 28 U.S.C. § 1441(a) because it is

the federal district court that embraces the place where the original action was filed

and is pending.

                                          9.

      Plaintiff alleges a claim under the “Fair Debt Collection Practices Act”

(“FDCPA”), 15 U.S.C. §1692. (Pl.’s Comp. ¶ 2.)           Therefore, federal question

jurisdiction exists over Plaintiff’s claims under 28 U.S.C. § 1331 because the

resolution of Plaintiff’s claims will require adjudication of disputed questions of


                                          3
      Case 1:20-cv-04242-CAP-JSA Document 1 Filed 10/14/20 Page 4 of 7




federal law. See Boone, 447 Fed. Appx. at 963 (holding removal to federal court

was proper because the district court had original subject-matter jurisdiction based

on alleged violation of TILA); Boswell v. Bayrock Mortg. Corp., No. 2:11CV821-

MEF, 2012 WL 413849 (M.D. Ala. Jan. 19, 2012) (court had federal question

jurisdiction of TILA claim pursuant to 28 U.S.C. § 1331).

                                        10.

      If any question arises as to the propriety of the removal of this action,

Defendant respectfully requests the opportunity to present a brief and oral argument

in support of its position that this case is removable. See Sierminski v. Transouth

Fin. Corp., 216 F.3d 945, 949 (11th Cir. 2000) (announcing general rule that post-

removal evidence in assessing removal jurisdiction may be considered by the Court).

                                        11.

      Defendant’s removal of this action is without prejudice to any of its potential

defenses or counterclaims, including, but not limited to, Defendant’s defense that

Plaintiff’s Complaint fails to state a claim upon which relief may be granted.

                                        12.

      Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal has been

served upon Plaintiff and is being filed with the Magistrate Court of Gwinnett

County, State of Georgia.


                                         4
      Case 1:20-cv-04242-CAP-JSA Document 1 Filed 10/14/20 Page 5 of 7




                                          13.

      Pursuant to 28 U.S.C. § 1446(a), Defendant attaches hereto the following true

and correct copies of all process, pleadings, orders, and other papers contained

within the State Court’s docket as of the date of this filing:

      (a)    Plaintiff’s Complaint; and

      (b)    Defendant also attaches the Civil Case Cover Sheet.

      This 14th day of October, 2020.


                                        HOLLAND & KNIGHT LLP

                                        /s/ Matthew T. Covell
                                        Matthew T. Covell
                                        Georgia Bar No. 190735
                                        1180 West Peachtree Street
                                        Suite 1800
                                        Atlanta, GA 30309
                                        Phone: (404) 817-8500
                                        Fax: (404) 881-0470

                                        Attorneys for Defendant
                                        Flagship Credit Acceptance LLC




                                           5
      Case 1:20-cv-04242-CAP-JSA Document 1 Filed 10/14/20 Page 6 of 7




             LR 7.1(D) FONT COMPLIANCE CERTIFICATION

      The undersigned counsel for Defendant Flagship Credit Acceptance LLC

hereby certifies that the within and foregoing document was prepared using Times

New Roman 14-point font in accordance with Local Rule 5.1 of the United States

District Court for the Northern District of Georgia.

      This 14th day of October, 2020.

                                        HOLLAND & KNIGHT LLP

                                        /s/ Matthew T. Covell
                                        Matthew T. Covell
                                        Georgia Bar No. 190735

                                        Attorneys for Defendant
                                        Flagship Credit Acceptance LLC




                                          6
      Case 1:20-cv-04242-CAP-JSA Document 1 Filed 10/14/20 Page 7 of 7




                         CERTIFICATE OF SERVICE

      I hereby certify that on this day, I served a copy of the foregoing on counsel

through the Court’s CM/ECF system which automatically provides a copy to counsel

of record and mailed via U.S. First Class U.S. Mail to:

      Carlos Darden
      7529 Rutger Circle
      Fairburn, Georgia 30213


      This 14th day of October, 2020.

                                        HOLLAND & KNIGHT LLP

                                        /s/ Matthew T. Covell
                                        Matthew T. Covell
                                        Georgia Bar No. 190735

                                        Attorneys for Defendant
                                        Flagship Credit Acceptance LLC




                                          7
